Mr. Presiding Justice McBride delivered the opinion of the court. Abstract of the Decision. Bills and notes, § 78*—when erasures and alterations on note defeats recovery thereon. In an action against an estate to recover on a promissory note containing erasures and alterations which plaintiff claimed were made before the note was signed by the deceased, held that a judgment for defendant was sustained by the evidence, it appearing that the amount of the note, the payee and also the date had been changed and there was no explanation given as to why a new note was not prepared.